

 



EXHIBIT 10.1

 

FREDERICK’S OF HOLLYWOOD GROUP INC.

6255 SUNSET BOULEVARD, 6TH FLOOR

HOLLYWOOD, CALIFORNIA 90028

 

February 9, 2012

 

Mr. Donald Jones

 

 

 

Re:Employment Agreement dated as of September 8, 2011

 

Dear Don:

 

We refer you to your Employment Agreement, dated as of September 8, 2011
(“Employment Agreement”) with Frederick’s of Hollywood Group Inc. (“Company”).
This letter will serve to amend your Employment Agreement, effective as of
January 16, 2012, as follows:

The first sentence of Section 3.1 (Base Salary) of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

 

“The Company shall pay to Executive a salary (“Base Salary”) at the annual rate
of $400,000, with such increases as may be recommended by the Chief Executive
Officer and approved by the Compensation Committee of the Board (“Committee”).”

 

Except as herein amended, all other provisions of the Employment Agreement shall
remain in full force and effect.

 

Please confirm your agreement to the foregoing by countersigning and returning a
copy of this letter.

 

  FREDERICK’S OF HOLLYWOOD GROUP INC.                     By: /s/ Thomas J.
Lynch     Thomas J. Lynch     Chief Executive Officer

 

ACCEPTED AND AGREED:

 

 

 

/s/ Donald Jones                                

DONALD JONES

 



 

 

 

 